DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This office action is in response to applicant's communication of December 7, 2018. The rejections are stated below. Claims 1-20 are pending and have been examined.

Claim Interpretation
2.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use

3.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103 I C. Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
            The following limitations include intended use: 
Claims 1 and 15 each recite “associate each of the plurality of targets with the one or more predicted actions to create target-action pairs”.  The limitations of “to create target-action pairs” is intended use language which is generally not given patentable weight.

Functional Language

4.	Claim 1 recites “a processor in communication with the network, the processor being configured to”. “Being configured” merely describes the physical configuration of the processor.  The Specification is silent a specific configuration other than a processor that executes instructions (“The modules described above may comprise software stored in the memory (e.g., non-transitory computer readable medium containing program code instructions executed by the processor) for executing the methods described herein. 0081 of PG Pub”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 15 is directed to a computer implemented method of measuring prediction model efficacy.
Claim 15 is directed to the abstract idea of “measuring prediction model efficacy” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 15 recites “a …for measuring prediction model efficacy, the …comprising: a … in communication with a …; a … in communication with the …, the …being configured to: retrieve a dataset from the …, the dataset including identifying information for a plurality of targets, one or more predicted actions, and completed actions for each of the plurality of targets, associate each of the plurality of targets with the one or more predicted actions to create target-action pairs, for each target-action pair, generate a champion score using a champion model, for each target-action pair, generate a variation score using the champion model, wherein the variation score is selected from a distribution of scores existing within a first confidence interval, for each target-action pair, generate a challenger score using a challenger model, define a test group comprising one or more target-action pairs for which the variation score is within a second confidence interval of the challenger score, define a control group comprising of one or more target-action pairs for which the variation score is within a third confidence interval of the champion score, and select one of the champion model and challenger model based on an accuracy of the control group to the completed actions and an accuracy of the test group to the completed actions.”. 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “database in communication with a network, processor in communication with the network, the processor being configured to” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules to measuring prediction model efficacy (receiving, determining, identifying, tagging, and generating” by the computer).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of measuring prediction model efficacy (“retrieving, associating, generating a score, defining, and selecting” by the computer) using computer technology (database in communication with a network, processor in communication with the network, the processor being configured to]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Regarding claim 1, the additional elements of the claim such as “database in communication with a network, processor in communication with the network” do no more than the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use.
7.	The limitations of Claim 2-9, 11-12, 14, and 16-20 further define the abstract idea.  
8.	Claim 2 recites “wherein the processor is further configured to select one of the champion model and challenger model based on a comparison of the accuracy of the control group to the completed actions and the accuracy of the test group to the completed actions” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
9.	Claim 3 recites “wherein the processor is further configured to select the champion model when the control group is more accurate to the completed actions than the test group” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
10.	Claim 4 recites “wherein the processor is further configured to select one of the champion model and challenger model based on a comparison of the accuracy of the control group to the completed actions and the accuracy of the test group to the completed actions” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).

11.	Claim 5 recites “wherein the test group comprises of one or more target-action pairs for which the variation score and the champion score differ by a predetermined threshold or more”, which further defines the abstract idea.

12.	Claim 6 recites “wherein the control group comprises one or more target-action pairs for which the variation score and the challenger score differ by a second predetermined threshold or more”,  which further defines the abstract idea.

13.	Claim 7 recites “wherein completed actions for each of the plurality of targets are measured over a predetermined time interval”, which further defines the abstract idea.
14.	Claim 8 recites “wherein the processor is further configured to determine an attribution amount for each of the variation scores on the completed actions using an attribution model” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
15.	Claim 9 recites “wherein the processor is further configured to select one of the champion model and the challenger model based on the attribution amount” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
16.	Claim 10 recites “wherein the processor is further configured to execute one of the champion model and challenger model based on a selection selected by the processor” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
17.	Claim 11 recites “wherein the plurality of targets are a plurality of financial accounts”, which further defines the abstract idea.

18.	Claim 12 recites “wherein the one or more actions are predicted purchases of one or more financial instruments”, which further defines the abstract idea.
19.	Claim 13 recites “wherein the processor is further configured to output the variation score at a user terminal” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
20.	Claim 14 recites “wherein the completed actions are completed purchases of one or more financial instruments” which further defines the abstract idea.

Claim Rejections – 35 USC §112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
23.	Claims 15 recites “executing, by a processor, one of the champion model and challenger model based on the selecting”. However, the specification does not provide details on what the limitation, “executing, by a processor” comprises. The specification is silent in regards to “executing, by a processor”. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Claims 16-20 do not remedy the deficiencies of claim 15 and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I)
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Achin  et al. [US Pub No. 2018/0060744 A1] in view of Fahner et al. [US Pub No. 2007/0067195 A1] and further in view of Dhanyamraju et al. [US Pub No. 2018/0005139 A1]

26.	Regarding claim 1, Achin discloses a system for facilitating secure payment computer-implemented system for measuring prediction model efficacy, the system comprising: a database in communication with a network; a processor in communication with the network (0126-0127, 0221), the processor being configured to: 
retrieve a dataset from the database, the dataset including identifying information for a plurality of targets, one or more predicted actions, and completed actions for each of the plurality of targets (0100, 0427), 
associate each of the plurality of targets with the one or more predicted actions to create target-action pairs (0100, 0427), 
define a test group comprising one or more target-action pairs for which the variation score is within a second confidence interval of the challenger score (0100, 0427), 
define a control group comprising of one or more target-action pairs for which the variation score is within a third confidence interval of the champion score (0100, 0427), and 
select one of the champion model and challenger model based on an accuracy of the control group to the completed actions and an accuracy of the test group to the completed actions (0100, 0427).
Achin does not disclose however Fahner teaches for each target-action pair, generate a champion score using a champion model (0121), 
Achin does not disclose however Fahner teaches for each target-action pair, generate a challenger score using a challenger model (0121), 
Achin does not disclose however Fahner select one of the champion model and challenger model based on an accuracy of the control group to the completed actions and an accuracy of the test group to the completed actions (0121). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Achin to include the teachings of Fahner.  The rationale to combine the teachings would be for optimizing automated decision making processes.
Achin does not disclose however Dhanyamraju teaches for each target-action pair, generate a variation score using the champion model, wherein the variation score is selected from a distribution of scores existing within a first confidence interval (0020-0021).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Achin to include the teachings of Dhanyamraju.  The rationale to combine the teachings would be an improved system to generate alerts while monitoring a machine learning model in real time.




27.	Regarding claim 2, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to select one of the champion model and challenger model based on a comparison of the accuracy of the control group to the completed actions and the accuracy of the test group to the completed actions (0100, 0427).
28.	Regarding claim 3, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to select the champion model when the control group is more accurate to the completed actions than the test group (0100, 0427).
29.	Regarding claim 4, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to select the challenger model when the test group is more accurate to the completed actions than the control group (0100, 0427).
30.	Regarding claim 5, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the test group comprises of one or more target-action pairs for which the variation score and the champion score differ by a predetermined threshold or more (0100, 0427).
31.	Regarding claim 6, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 5, wherein the control group comprises one or more target-action pairs for which the variation score and the challenger score differ by a second predetermined threshold or more (0100, 0427).
32.	Regarding claim 7, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein completed actions for each of the plurality of targets are measured over a predetermined time interval (0100, 0427).
33.	Regarding claim 8, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to determine an attribution amount for each of the variation scores on the completed actions using an attribution model (0100, 0427).
34.	Regarding claim 9, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to select one of the champion model and the challenger model based on the attribution amount (0100, 0427).
35.	Regarding claim 10, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the processor is further configured to execute one of the champion model and challenger model based on a selection selected by the processor (0100, 0427).
36.	Regarding claim 11, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 1, wherein the plurality of targets are a plurality of financial accounts (0100, 0427).
37.	Regarding claim 12, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 11, wherein the one or more actions are predicted purchases of one or more financial instruments (0100, 0427).
38.	Regarding claim 13, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 12, wherein the processor is further configured to output the variation scores at a user terminal (0100, 0427).
39.	Regarding claim 14, Achin in view of Fahner and Dhanyamraju disclose the computer-implemented system for measuring prediction model efficacy of claim 11, wherein the completed actions are completed purchases of one or more financial instruments (0100, 0427).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)